Citation Nr: 0729855	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of bilateral pleural plaques, currently rated as 0 
percent disabling.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially, the Board notes that additional evidence was 
received at the Board in February 2007.  The veteran has not 
waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence.  

Next, the Board notes that in September 2004, the AOJ granted 
service connection for bilateral pleural plaques and assigned 
a 0 percent disability evaluation, based on a July 2004 VA 
examination.  In the May 2005 VA Form 9, the veteran asserted 
that the rating assigned did not reflect the severity of his 
breathing difficulties and stated that he was worse.  There 
is insufficient evidence upon which to base a determination 
in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA pulmonary examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examination report should reflect 
that such review was accomplished.  
Pulmonary function testing and any other 
necessary tests should be performed.  The 
AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to the service-connected 
bilateral pleural plaques.  

2.  If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

